DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a sensor component”, “an intensity component”, “a fractional occupancy component”, “a concentration component”, and “a movement component” in claims 1-4.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2014/0093977 to Raphael et al.

In regards to claims 1-4, Raphael discloses and shows in Figures 1-11, a computer-implemented system for determining extracellular concentration data of an analyte, the system comprising: 
a localized surface plasmon resonance imaging (LSPRi) chip (par. 4, 9, 31) comprising: 
a substrate (par. 27); and
at least one array of functionalized plasmonic nanostructures formed on the substrate, the array of functionalized plasmonic nanostructures being in contact with a fluid containing at least one living cell (par. 27, 31, 36); 
a sensor component for receiving sensor data from the one or more arrays of nanostructures for a plurality of times (par. 31, 41-42); 
an intensity component which determines intensity data for the at least one array of nanostructures, based on the sensor data for each of the plurality of times (par. 31, 41-42, 47); 
a fractional occupancy component which determines fractional occupancy data for the at least one array of nanostructures based on the intensity data for each of the plurality of times (par. 8-9, 45, 47); 
a concentration component which determines extracellular concentration data of the analyte based on the fractional occupancy data (par. 8); and 
a processor which implements the components (par. 8-9, 47);  
[claim 2] wherein the system further comprises a movement component which determines the movement of the analyte in the fluid from the extracellular concentration data by mapping the extracellular concentration data for each of the at least one array of nanostructures over the plurality of times (par. 36, 41);  
[claim 3] wherein the system further comprises a charge-coupled device positioned to receive emissions from the at least one array of nanostructures (Figure 1) (par. 31-32, 47);  
[claim 4] a method of determining extracellular concentrations of an analyte in a fluid, the method comprising:  - 31 -103502-US3 
providing at least one array of functionalized plasmonic nanostructures on a localized surface plasmon resonance imaging (LSPRi) chip in contact with a fluid containing at least one living cell (par. 4, 9, 27, 31, 36); 
for each of a plurality of times, receiving sensor data from one or more of the arrays of functionalized plasmonic nanostructures (par. 31, 41-42); 
determining fractional occupancy data for the nanostructures based on the sensor data for each of the plurality of times (par. 8-9, 45, 47); and 
spatially and temporally mapping extracellular concentration of the analyte based on the fractional occupancy data (par. 8-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886